Rost, J.,

delivered the opinion of the court.
This is an action of damages, instituted by the plaintiff for slandering his title to certain town lots.
The defendant denied all the facts and allegations in the plaintiff’s petition, and alleged, that having purchased in good faith the lots mentioned in the plaintiff’s petition, and being without notice of the plaintiff’s title, he had instituted a petitory action against the said plaintiff to recover them, but that this action was instituted without malice and in the prosecution of his legal rights. The court below gave judgment in his favor and the plaintiff appealed.
This being an action of slander, the plaintiff was bound to show malice in the defendant. If it appeared that the defendant had no color of title, when he instituted bis peti-tory action, malice might perhaps be inferred from that circumstance- But the evidence shows that he had purchased the land in good faith, and had every reason to believe himself the ownei of it ¿ so that this case narrows itself to the single Point= whether a plaintiff, who has reasonable grounds to believe that he has a good cause of action, is liable to an action of damages, when he discontinues or looses his case 1 the question carries its own answer. The plaintiff, under these circumstances, is not in fault, and he is not bound to *51repair tbe damage which he may canse to others, by the legitimate exercise of his legal rights.
It is, therefore, ordered, adjudged and decreed, that the judgment of the court below be affirmed, with costs.